Citation Nr: 0631878	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  02-09 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for coronary heart 
disease claimed as a heart disorder.

4.  Entitlement to service connection for chondromalacia of 
the knees.

5.  Entitlement to service connection for hyperalgesia of 
the left foot.

6.  Entitlement to service connection for lumbosacral 
degenerative disc disease with degenerative post-traumatic 
spondylosis.

7.  Entitlement to service connection for an ulcer disorder.

8.  Entitlement to service connection for a chronic disease 
process manifested by bowel urgency.

9.  Entitlement to service connection for impotence.

10.  Entitlement to service connection for a chronic disease 
process manifested by bilateral lower extremity weakness.

11.  Entitlement to secondary service connection for a 
depressive disorder due to a low back disorder.

12.  Entitlement to direct service connection for a 
depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran performed verified active duty from January 1969 
to January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC. Consistent with 
the instructions below VA will notify you of the further 
action required on your part.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that any hearing loss was present in service, that any 
current hearing loss is related to service, or that any 
hearing loss manifested itself to a compensable degree 
within the first postservice year.

2.  The preponderance of the evidence is against a finding 
that tinnitus was either present in service or that any 
current tinnitus is related to service.

3.  The preponderance of the evidence is against a finding 
that any coronary heart disease was present in service, that 
any current coronary heart disease is related to service, or 
that any cardiovascular-renal disease manifested itself to a 
compensable degree within the first postservice year.

4.  The preponderance of the evidence is against finding 
that any chondromalacia of either knee was either present in 
service or that any current chondromalacia is related to 
service.

5.  The preponderance of the evidence is against a finding 
that hyperalgesia of the left foot was either present in 
service or that any current hyperalgesia of the left foot is 
related to service.

6.  The preponderance of the evidence is against a finding 
that any lumbosacral degenerative disc disease with 
degenerative post-traumatic spondylosis was present in 
service, that any current lumbosacral degenerative disc 
disease with degenerative post-traumatic spondylosis is 
related to service, or that any arthritis of the lumbosacral 
spine manifested itself to a compensable degree within the 
first postservice year.

7.  The preponderance of the evidence is against a finding 
that an ulcer disorder was either present in service or that 
any current ulcer disorder is related to service.

8.  The preponderance of the evidence is against a finding 
that a chronic disease process manifested by bowel urgency 
was either present in service or that any current disease 
process manifested by bowel urgency is related to service.

9.  The preponderance of the evidence is against a finding 
that impotence was either present in service or that any 
current impotence is related to service.

10.  The preponderance of the evidence is against a finding 
that a chronic disease process manifested by bilateral lower 
extremity weakness was either present in service or that any 
current disease process manifested by bilateral lower 
extremity weakness is related to service.

11.  As to secondary service connection for a depressive 
disorder due to a low back disorder, the veteran is not 
service connected for any low back disorder.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service and sensorineural hearing loss may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 5100, 5103, 5103A, 5107(West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2005).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  A heart disorder was not incurred in or aggravated by 
military service and cardiovascular-renal disease may not be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309.

4.  Chondromalacia of the knees were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5100, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

5.  Hyperalgesia of the left foot was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5100, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

6.  Lumbosacral degenerative disc disease with degenerative 
post-traumatic spondylosis were not incurred in or 
aggravated by military service and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309.

7.  An ulcer disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

8.  A chronic disease process manifested by bowel urgency 
was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.

9.  Impotence was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.

10.  A chronic disease process manifested by bilateral lower 
extremity weakness was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

11.  A depressive disorder was not caused or aggravated by 
an already service connected low back disorder.  38 U.S.C.A. 
§§ 1110, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has 
a duty to notify the claimant of the information and 
evidence needed to substantiate and complete a claim, i.e., 
evidence of veteran status; existence of a current 
disability; evidence of a nexus between service and the 
disability; the degree of disability, and the effective date 
of any disability benefits.  The appellant must also be 
notified to submit all evidence in his possession, what 
specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February and April 
2001, prior to the appealed from rating decision, fulfills 
the provisions of 38 U.S.C.A. § 5103(a).  The claims were 
thereafter adjudicated in the August 2001 rating decision.  
While the notice fails to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claim for the disabilities on appeal, 
that failure is harmless because the preponderance of the 
evidence is against the appellant's claims for service 
connection and any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes his service medical and identified 
postservice medical records including his records from the 
Social Security Administration (SSA), the San Diego VA 
Medical Center, Travis A. Calvin, Jr., M.D., Allan H. 
Goodman, M.D., Pioneers Memorial Hospital, Randall W. Smith, 
M.D., Michael D. Morelock, M.D., Andrew N. Jacobo, M.D., 
Vachaspathi Palakodeti, M.D., Sharp Memorial Hospital, 
Bernado Ng, M.D., Athar Ansari, M.D., Sol Reisin, M.D., 
Lorenzo Suarez, M.D., and Christopher C. Lai, M.D..  VA also 
obtained medical opinions as to the origins of the veteran's 
disabilities.

As to the veteran's ulcers and impotence, the Board 
recognizes that the veteran was not provided VA 
examinations.  However the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in reviewing the 
relevant subsection of the regulation, 38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), noted that the regulation, unlike the 
statute, contained a requirement that the claimant establish 
that he has suffered an event, injury, or disease in service 
in order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The Federal 
Circuit found that the regulation properly filled a gap left 
in the statute.  The Federal Circuit referenced a preceding 
section of the statute, 38 U.S.C.A. § 5103A(a)(2), which 
indicates that VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim.  In making this 
finding the Federal Circuit noted the arguments made by the 
Secretary that "a medical examination or opinion generally 
could not fill the gap left by the other evidence in 
establishing a service connection."  Paralyzed Veterans of 
America, et. al., 345 F.3d at 1356.  

In the instant appeal the veteran contends that his ulcers 
and impotence were caused by his military service.  As will 
be more fully explained below, his service medical records 
are silent for any complaints or clinical findings 
pertaining to ulcers and impotence, there is no evidence of 
ulcers for approximately twenty-five years following his 
separation from service, and there is no evidence of 
impotence for approximately twenty-four years following his 
separation from service.  For these reasons the Board finds 
that a medical opinion is not necessary to decide these 
claims, in that any such opinion could not establish the 
existence of the claimed inservice injury.  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history).

Similarly, while the record does not include a direct 
request for the veteran's Workmen's Compensation records, 
the above records include all his records related to his 
February 1998 work injury and subsequent claim.  Therefore, 
adjudication of his claim may go forward without these 
records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim").  

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The Claims

The veteran and his representative assert that current 
bilateral hearing loss, tinnitus, heart disorder, 
chondromalacia of the knees, hyperalgesia of the left foot, 
lumbosacral degenerative disc disease with degenerative 
post-traumatic spondylosis, ulcer disorder, a chronic 
disease process manifested by bowel urgency, impotence, and 
a chronic disease process manifested by bilateral lower 
extremity weakness were caused by military service.  As to 
the major depressive disorder, it is alleged that it is 
caused and/or aggravated by his lumbosacral spine disorders.  
It is also requested that the veteran be afforded the 
benefit of the doubt. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, certain chronic diseases, including arthritis, 
cardiovascular-renal disease, sensorineural hearing loss, 
and a psychosis may be presumed to have been incurred during 
service if they first become manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted where disability is 
proximately due to or the result of already service-
connected disability.  38 C.F.R. § 3.310.  Compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

With hearing loss claims VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

In deciding whether the veteran has a disability due to 
service, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board 
may accept one medical opinion and reject others.  Id.  At 
the same time, the Board cannot make its own independent 
medical determinations, and it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  Thus, the Board must determine 
the weight to be accorded the various items of evidence in 
this case based on the quality of the evidence and not 
necessarily on its quantity or source.

The Facts

As to hearing loss, service medical records include 
audiological tests dated in November 1965, June 1971, and 
April 1972 that were negative for hearing loss.  Likewise, 
at the January 1969 examination his hearing was 15/15 on 
whispered voice testing.

As to the heart disorder, an October 1972 service medical 
record shows the veteran was treated for chest pain after 
running three miles.

As to the right knee, service medical records show the 
veteran's complaints and treatment for a contusion in August 
1969 and a twisted right knee diagnosed as a strain in 
September 1969.  The September 1969 knee x-rays were 
negative.  An April 1970 treatment record also shows the 
veteran's treatment for a knee contusion without specifying 
which knee.  

As to the left knee, his January 1969 entry examination 
noted a preservice injury with subsequent locking.  Left 
knee x-rays dated in April 1970 were negative.  Thereafter, 
a May 1970 service medical record shows the veteran's 
complaints of left knee giving way.  

While a service medical record dated in March 1970 
documented the fact tat the veteran was in a motor vehicle 
accident at that time, his complaints were limited to 
problems with his ribs.

As to the lumbosacral spine, service medical records show 
the veteran's complaints and/or treatment for low back pain 
starting in September 1972.  The diagnosis in September 1972 
was back contusion and sprain.  In July 1973, the veteran is 
seen once again for low back pain diagnosed as a strain.  
Thereafter, service medical records show his frequent 
complaints and treatment for low back pain diagnosed by a 
medical evaluation board in May 1974 as possible 
camptocormia syndrome and diagnosed in November 1974 as 
chronic low back pain with muscle spasms.  

Postservice, the records show the veteran first being 
diagnosed with bilateral hearing loss as defined by VA at 
the July 2003 VA examination.

Postservice, the records show the veteran first being 
diagnosed with tinnitus in March 1999 treatment records from 
Dr. Morelock.

As to the heart disease, Postservice, the records show the 
veteran first being diagnosed with coronary artery disease 
in May 1999 treatment records from Dr. Palakodeti; while 
other records cite to a history of cardiac catheterization 
15 years earlier, this is the first diagnosis found in the 
record.  In May 1999, the veteran underwent a cardiac 
catheterization at Sharp Memorial Hospital.

As to hyperalgesia of the left foot, the records show it 
first being diagnosed at a December 2000 VA examination.

As to the left knee, the records show a diagnosis of left 
knee internal derangement secondary to a recent fall in 
December 2000 treatment records from Dr. Calvin and 
diagnosed with an anterior cruciate ligament injury in a 
January 2001 treatment record from Dr. Lai.  

As to the left and right knees, in December 2000 a VA 
examiner diagnosed bilateral knee arthritis and 
chondromalacia.

As to impotence, the records show the veteran first being 
diagnosed with erectile dysfunction in August 1999 treatment 
records from Dr. Suarez and thereafter in a July 2003 VA 
treatment record.

As to the veteran's low back disorder, prior to February 
1998 the record was silent as to complaints, diagnoses, or 
treatment related to the lumbosacral spine.  Thereafter, the 
record shows the veteran injured his lumbosacral spine at 
work in February 1998.  The records thereafter show the 
veteran's complaints and treatment for low back pain by Dr. 
Lai from February 1998 to March 1998 at which time he was 
diagnosed with lumbosacral spine disc protrusions at L4-L5 
and L5-S1 based on a March 1998 magnetic resonance imaging 
evaluation (MRI).  Thereafter, February 1999 to December 
2002 treatment records from Dr. Calvin as well as January 
1999, July 1999, and March 2000 hospitalization records from 
Pioneers Memorial Hospital and February 2002 treatment 
records from Dr. Smith show the veteran's treatment fro 
lumbosacral spine disc protrusions at L4-L5 and L5-S1 with 
L5 and S1 nerve compression.  The record also shows that Dr. 
Calvin performed a bilateral lumbar laminectomy in July 1999 
and a 2-level lumbar interbody fusion in March 2000.  In 
addition, at a December 2000 VA examination the veteran was 
diagnosed with spinal cord disc syndrome and in February 
2001 treatment records from Dr. Lai he was diagnosed with 
lumbar disc syndrome. 

The record also contains lumbosacral spine x-rays dated from 
February 1998 to July 2003, computerized tomography (CTs) 
dated in April 1999 and January 2000, and a November 1999 
MRI.

As to the veteran's ulcer disorder, in March 2000 
hospitalization records from Pioneers Memorial Hospital the 
veteran had an upper endoscopy with cauterization of pyloric 
channel ulcers, a December 2000 VA examiner noted that the 
veteran was status post a bleeding ulcer, and July 2002 
records from Dr. Reisin included a colonoscopy report which 
noted a healing ulcer and a biopsy report which noted tiny 
ulcers. 

As to a chronic disease process manifested by bowel urgency, 
August 2000 treatment records from Dr. Reisin diagnosed 
possible irritable bowel syndrome, July 2002 biopsy report 
diagnosed chronic duodinitis, August 2002 VA treatment 
records diagnosed chronic diarrhea, and December 2002 
treatment records from Dr. Suarez diagnosed Crohn's disease. 

As to a chronic disease process manifested by bilateral 
lower extremity weakness, February 1999 to December 2002 
treatment records from Dr. Calvin as well as January 1999, 
July 1999, and March 2000 hospitalization records from 
Pioneers Memorial Hospital diagnosed peripheral neuropathy 
with edema, peripheral vascular disease with leg and feet 
hyperemia and coldness, and/or peripheral neuropathy.  In 
December 2000, a VA examiner diagnosed partial paralysis.  
In addition, December 1999 and January 2001 electromyography 
(EMGs) conducted by Dr. Jacob showed sensory motor axonal 
neuropathy and lumbosacral radiculopathy.



Direct Service Connection

As to the origins of any of the above disabilities, the 
record does not include medical opinion evidence linking the 
veteran's ulcer disorder or impotence to his military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).

Moreover, as to the veteran's bilateral hearing loss, 
tinnitus, heart disorder, chondromalacia of the knees, 
hyperalgesia of the left foot, a chronic disease process 
manifested by bowel urgency, and a chronic disease process 
manifested by bilateral lower extremity weakness, the VA 
and/or private physicians were uniform in reporting that the 
cause of the veteran's disabilities was something other than 
his military service.  Id.

Specifically, as to the veteran's bilateral hearing loss and 
tinnitus the July 2003 audiological examiner opined that 
neither disability was due to his military service.  

As to the heart disorder, while the October 2005 VA heart 
examiner was unable to provide an opinion as to the 
relationship between the veteran's October 1972 treatment 
for chest pain after running three miles and his postservice 
coronary artery disease, a December 2005 VA examiner clearly 
opined that his cardiac dysfunction was not related to his 
military service and was probably due to cigarette smoking 
and genetics.  

As to the knees, not only did the October 2005 VA examiner 
not find any evidence of chondromalacia in either knee, but 
the December 2000 VA examiner that diagnosed chondromalacia 
opined that it was caused by aging.  

As to the hyperalgesia of the left foot, the July 2003 VA 
foot examiner opined that it was caused by his postservice 
work injury in February 1998.  

As to the chronic disease process manifested by bowel 
urgency, a December 2000 VA examiner opined it was caused by 
his ulcer and/the medicine he took for his ulcer and in 
August 2002 a VA doctor opined it was caused by hypokalemia.  

Lastly, as to the chronic disease process manifested by 
bilateral lower extremity weakness, in November 2000 Dr. 
Goodman opined it was probably caused by smoking, 
inactivity, and his low back disorder, in January 2001 Dr. 
Jacob opined that it was possibly due to a vitamin 
deficiency and drinking alcohol, and the July 2003 VA foot 
examiner opined that it was caused by his postservice work 
injury in February 1998.

Accordingly, the weight of the evidence is found to be 
against the claims for service connection for bilateral 
hearing loss, tinnitus, heart disorder, chondromalacia of 
the knees, hyperalgesia of the left foot, ulcer disorder, a 
chronic disease process manifested by bowel urgency, 
impotence, and a chronic disease process manifested by 
bilateral lower extremity weakness.  See Evans. 

As to lumbosacral degenerative disc disease with 
degenerative post-traumatic spondylosis, a December 2000 VA 
examiner opined, without having the claims files, that the 
veteran's current low back disorders were due to military 
service.   

Given the fact that the December 2000 examination was 
undertaken without the examiner having the veteran's claims 
file, another opinion as to the origins of the veteran's low 
back disorders was secured in January 2001.  At that time, 
it was opined by another physician after a review of the 
claims files that current low back disorders were not due to 
military service but were clearly due to the veteran's 
postservice job injury in February 1998.  Thereafter, Dr. 
Lai in February 2001, Dr. Smith in February 2002, and a VA 
healthcare provider in April 2003 opined that the veteran's 
current low back disorders were caused by his work injury in 
February 1998.  These doctors also noted on a number of 
occasions that the veteran did not have any problems with 
his back prior to the February 1998 work injury.

The Board is not required to accept evidence that is simply 
information recorded by a medical examiner, unenhanced by 
medical opinion.  LeShore v. Brown, 8 Vet. App. 406 (1995); 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Therefore, 
since the December 2000 VA opinion was based on a history 
provided by the veteran, the Board gives greater credence to 
the January 2001 VA physician's opinion as well as those 
provided by Dr. Lai, Dr. Smith, and the April 2003 VA 
healthcare provider.  Accordingly, after considering all of 
the evidence of record, the weight of the evidence is found 
to be against the claim for service connection for 
lumbosacral degenerative disc disease with degenerative 
post-traumatic spondylosis.  See Evans. 

As to all of the above issues, given the length of time 
between the appellant's 1975 separation from military 
service and first being diagnosed with the above 
disabilities at least two decades later, the Board finds 
that there is no continuity of symptomatology.  Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service.).  Likewise, given this time, the 
presumptions found at 38 C.F.R. §§ 3.307 and 3.309 can not 
help the veteran.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for bilateral hearing 
loss, tinnitus, heart disorder, chondromalacia of the knees, 
hyperalgesia of the left foot, an ulcer disorder, a chronic 
disease process manifested by bowel urgency, impotence, 
lumbosacral degenerative disc disease with degenerative 
post-traumatic spondylosis, and a chronic disease process 
manifested by bilateral lower extremity weakness. 

Secondary Service Connection

As to entitlement to secondary service connection for a 
depressive disorder due to his low back disorders, the Board 
likewise finds that the claim must be denied because, for 
the reasons outlined above, the veteran is note entitled to 
service connection for any of his low back disorders.  
38 C.F.R. § 3.310; Allen; Also see Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit). 


Conclusion

In reaching the above conclusions, the Board has not 
overlooked the appellant's and his representative's written 
statements to the RO, the claimant's statements to his VA 
physicians, and his and his wife's personal hearing 
testimony.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they 
are not competent to provide medical opinion evidence as to 
the origins of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the appellant's 
statements, as well as those of his representative and his 
wife, addressing the origins of the disorders are not 
probative evidence as to the issues on appeal.

In reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing 
loss, tinnitus, heart disorder, chondromalacia of the knees, 
hyperalgesia of the left foot, lumbosacral degenerative disc 
disease with degenerative post-traumatic spondylosis, ulcer 
disorder, a chronic disease process manifested by bowel 
urgency, impotence, and a chronic disease process manifested 
by bilateral lower extremity weakness, are denied.

Entitlement to secondary service connection for a depressive 
disorder is denied.


REMAND

As to entitlement to direct service connection for a 
depressive disorder, the Board finds that a remand is 
required to ascertain the origins of the veteran's 
disability because a September 1973 service medical record 
shows the his being diagnosed with a possible nervous 
disorder and the postservice records show a diagnosis of a 
depressive disorder in a March 2000 examination by Dr. 
Bernado and chronic depression in VA treatment records 
starting in January 2004.  38 U.S.C.A. § 5103A(d) (West 
2002).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that the 
Veterans Claims Assistance Act of 2000 (VCAA), notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability.  As these questions are potentially involved in 
the present appeal, this issue must also be remanded for 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an 
effective date.  

Accordingly, this issue is REMANDED for the following 
action:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the remaining claim 
on appeal as outlined by the Court in 
Dingess.  The corrective notice should, 
among other things, invite the veteran 
to submit any additional evidence or 
argument he has in his possession that 
may further his claim.

2.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination to determine the etiology of 
his depressive disorder.  The claims 
folders are to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests 
and studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (i.e., is 
there a 50/50 chance) that any currently 
diagnosed depressive disorder was caused 
or aggravated by military service and 
whether it is at least as likely as not 
it manifested itself to a compensable 
degree within the first postservice 
year.

Note:  In providing the above opinions, 
the examiner should comment on the 
diagnosis of a possible nervous 
condition found in the service medical 
records. 

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
VCAA, such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159.  Any relevant notices must be 
in compliance with Dingess. 

4.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is advised 
that it is to make a determination based 
on the law and regulations in effect at 
the time of their decision, to include 
any further changes in VCAA and any 
other applicable legal precedent.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits since the February 2006 
SSOC and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



______________________________________________

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


